     Case: 1:18-cv-08376 Document #: 21 Filed: 02/15/19 Page 1 of 1 PageID #:114

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                 Eastern Division

Coherent Economics, LLC
                                              Plaintiff,
v.                                                         Case No.: 1:18−cv−08376
                                                           Honorable John Robert Blakey
Verition Partners Master Fund, Ltd., et al.
                                              Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, February 15, 2019:


        MINUTE entry before the Honorable John Robert Blakey: Plaintiffs' unopposed
motion to consolidate [19] is granted. The Court finds that this case and case no.
18−cv−8377 are related within the meaning of LR 40.4 in that they arise out of the same
transaction or occurrence and all involve the same issues of fact and law. Additionally, LR
40.4's conditions for reassignment are satisfied. The Court therefore requests that case no.
18−cv−8377 be referred to the Executive Committee for reassignment as related, so that
these two cases may be litigated in a consolidated fashion. The 2/19/19 Notice of Motion
date is stricken, and the parties need not appear. Mailed notice(gel, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
